THIBODEAUX, Chief Judge,
concurring in part and dissenting in part.
IU concur in reversing the grant of summary judgment on the issue of liability and in affirming the trial court’s judgment on the lack of entitlement to a jury trial.
My disagreement with the majority focuses on the extent of the proceedings on remand. In my view, remand should be limited to a trial on the sole issue of liability. Damages would remain as awarded by the trial court. If the trial court assessed comparative negligence after a full trial, it could adjust the damage awards accordingly. Otherwise, the awards would remain extant.
For the foregoing reasons, I dissent in part.